Title: To Benjamin Franklin from Samuel Canier, 9 December 1784
From: Canier, Samuel
To: Franklin, Benjamin


				
					Decr. 9th. 1784— Paris, Hotel Gaston,Rue Traversierre St Honoré.
				
				Major Canier (of Dublin) presents his Respects to his Excellency B: Franklin; he is just arrived from Dublin and is bearer of a Letter from Sir Edwd Newinham to his Excellency; he requests to know on what Day and at what hour he can have the honor of Delivering the Letter to his Excellency.—
			 
				Notation: Canier Dec. 9. 1784.
			